DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grimminger et al. (US 20210164721 A1), hereinafter Grimminger, in view of Doerner et al. (US 20190097833 A1) hereinafter Doerner.
Regarding claim 1, 
Grimminger teaches a smart refrigerator [0001] electrically connected to a smartphone ([0058], Fig. 1) the smart refrigerator comprising: 
a body comprising at least one refrigerator door “door” and a storage space “refrigerating zone” ([0008], Fig. 1); 
(An inertial sensor in the form of a vibrating structure gyroscope 6 serving as rotational speed sensor and an inertial sensor in the form of an acceleration sensor 7 are installed in the door 4 [0054], Fig. 1);
at least one camera disposed in the body, and used for capturing an image inside the storage space (two cameras 9 which are also installed in the door 4 and which are arranged at different points on an inner face of the door 4 and which may record images of the refrigerating zone 2 [0056], Fig. 1); 
a network interface card disposed in the body and electrically connected to the smartphone (The wireless communication may be made with the cameras 9 and/or with further components of the refrigerator 1 and/or to external entities such as an external user interface “for example a smartphone, etc.” [0057]-[0058], Fig. 1); and 
a central processing unit disposed in the body and electrically connected to the at least one door sensor (an evaluation unit 8 for evaluating sensor data of the vibrating structure gyroscope 6 [0055]), the at least one camera (the cameras 9 may be activated by means of the evaluation unit 8 [0056]) and the network interface card (For a wireless communication the evaluation unit 8 may be generally connected to a wireless communication interface 12 [0057]); 
wherein the network interface card sends the image to the smartphone when the at least one door sensor senses opening/closing of the at least one refrigerator door (the cameras 9 may be activated by means of the evaluation unit 8 based on “door sensors” [0056] [0057], where the wireless communication may be made with the cameras 9 and/or to external entities such as an external user interface “for example a smartphone, etc.”. Thus images recorded by the cameras 9 may also be shown on a screen of the smartphone [0058]).
Grimminger 
Doerner teaches using vibration sensor to detect the movement of the refrigerator door (Therefore, for instance, the opening of a door of the household appliance can be determined on the basis of a vibration, an acceleration … [0011]; For example, a sensor device 205 can comprise a vibration sensor, an acceleration sensor, a rotation rate sensor,… [0036]; A movement of the appliance door can be detected by means of a kinetic sensor (for example vibration sensor, inclination sensor, acceleration sensor or rotation rate sensor … [0042]; Opening or closing of a door of the refrigerator 115 can be detected, for example, by means of a kinetic sensor [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Doerner to the teachings of Grimminger. The motivation for such an addition would be to detect the door movement using obvious alternative sensors so as to control data recording or capturing functions (Doerner [0011][0055]).

Regarding claim 2, 
The combination of Grimminger and Doerner teaches all the features of all claim 1, as outlined above.
Grimminger further teaches wherein the network interface card sends the image to the smartphone when the network interface card receives an image transfer request from the smartphone (the wireless communication may be made with the cameras 9 and/or to external entities such as an external user interface “for example a smartphone, etc.”. Thus images recorded by the cameras 9 may also be shown on a screen of the smartphone [0058]. It is implied/obvious that there is a transfer request for these images by the smartphone/network device to receive these images).  

Regarding claim 3, 
The combination of Grimminger and Doerner teaches all the features of all claim 2, as outlined above.
Grimminger further teaches wherein the at least one door sensor is positioned on the at least one refrigerator door (An inertial sensor in the form of a vibrating structure gyroscope 6 serving as rotational speed sensor and an inertial sensor in the form of an acceleration sensor 7 are installed in the door 4 [0054]).  

Regarding claim 4, 
The combination of Grimminger and Doerner teaches all the features of all claim 3, as outlined above.
Grimminger further teaches wherein the at least one camera is positioned on the at least one refrigerator door (at least one camera may be arranged in the door [0045]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419